Citation Nr: 1316970	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).

3.  Entitlement to service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from December 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the claim of entitlement to service connection sinusitis was initially developed as a claim to reopen.  In a decision issued in December 2007, the Board reopened the previously denied claim for service connection for sinusitis, and remanded the underlying de novo claim to the RO for additional development.  Thus, this issue has been restated as set forth on the title page of this decision.

The Board notes that the Veteran's current appeal was previously before the Board in December 2010.  At that time, the Veteran had multiple claims of clear and unmistakable evidence in multiple prior Board decisions.  The Board issued a separate decision in December 2010 denying those claims.  Consequently, those claims have been disposed of, and the Board will not address them herein.

In February 2012, the Board remanded the claims on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail below, the Board herein reopens the previously denied claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems), and grants service connection on the merits in the decision below.  The claim for service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  By a final and unappealed June 2002 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems). 

2.  The additional evidence received since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems). 

3.  Vertigo has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2012). 

2.  New and material evidence has been received to reopen the claim for service connection claim for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012). 

3.  Vertigo was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In view of the Board's favorable decision to reopen the previously denied claim for service connection for a balance disorder and grant of the underlying claim for service connection for vertigo, further assistance is unnecessary to aid the Veteran in substantiating the aspects of the claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems). 

II.  Laws and Regulations

This appeal arises from a June 2002 rating action wherein the RO found that new and material evidence had not been received to reopen a previously denied claim for service connection for a balance disorder.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

III.  Legal Analysis

(i) New and Material Analysis 

The Veteran seeks to reopen a previously denied claim for service connection for a balance disorder.  He contends that he has a balance disorder that is manifested by dizziness that had its onset during military service, to include an episode of bronchopneumonia. 

Historically, by an April 1979 rating action, the RO denied service connection for a balance disorder.  The Veteran appealed this rating action to the Board.  In a November 1980 decision, the Board, in part, denied the Veteran's claim for service connection for a chronic disorder of the ears with dizziness.  In May 1991, VA received the Veteran's petition to reopen his previously denied claim for service connection for vertigo.  By a February 1992 rating action, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for a balance disorder.  The Veteran appealed this rating action to the Board.  In a July 1995 decision, the Board upheld the RO's February 1992 and found that new and material evidence had not been received to reopen the claim.  The Court upheld the Board's decision in a June 1997 Memorandum Decision.  

In October 2001, the Veteran sought to reopen his previously denied claim for vertigo.  By a June 2002 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a balance disorder.  The RO concluded that there was no evidence demonstrating that any currently diagnosed balance disorder was etiologically related to the Veteran's period of military service.  The RO primarily based its decision on a May 2002 VA examiner's opinion.  The May 2002 VA examiner opined that while the Veteran had vertigo, its etiology was unknown, and that it was most likely related to an inner ear problem.  The May 2002 VA examiner maintained that if there was documentation in the Veteran's service treatment records for vertigo, as he had alleged, then it would be related to service.  (See May 2002 VA examination report).  The Veteran did not appeal the RO's June 2002 rating action, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision became final one year later June 2003.  

In May 2004, the RO received the Veteran's application to reopen his previously denied claim for service connection for a balance disorder. 

The Board finds that new and material evidence has been received and the claim for service connection for a balance disorder and is reopened.

Evidence received since the RO's final June 2002 rating action includes, but is not limited to, two (2) pages of service treatment records, dated October 23, 1953.  The second page of these records shows that the Veteran had received treatment for dizziness.  The Board notes that while the first page of the above-cited service treatment report was of record at the time of the final June 2002 rating action, the second page, showing that the Veteran had received treatment for dizziness, was absent.  The second page of the service treatment record, dated October 23, 1953, is new because it was received after the final June 2002 rating action.  It is also material.  It is material because it relates to an unestablished fact that was not previously of record at the time of the final June 2002 rating action, namely that the Veteran had received treatment for dizziness during military service.  This evidence creates a reasonable possibility of substantiating the claim.  Shade, supra.  Accordingly, the claim for service connection for a balance disorder is reopened.  The Board will now address the claim for service connection for a balance disorder on the merits in the analysis below.  Alternatively, this claim would also be subject to reconsideration due to the location of a missing service record under 38 C.F.R. § 3.156(c) (2012).  

(ii) Service Connection Analysis

The Veteran seeks service connection for a balance disorder, primarily manifested by dizziness and vertigo.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) (2012), such as vertigo (as an organic disease of the nervous system).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that he has a balance disorder that is manifested by dizziness that had its onset during military service, to include an episode of bronchopneumonia.  As noted above, an October 1953 service treatment record reflects that he was seen for dizziness and bronchopneumonia.  An October 1954 examination for transfer to the United States Army Reserves shows that the Veteran's ears and neurological system were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had ear trouble and dizziness.  A May 2002 VA examiner has diagnosed the Veteran with vertigo and has opined that if he was seen in service for this disability, that service connection would be warranted.  Thus, in view of the October 1953 service treatment record that shows treatment for dizziness and the May 2002 VA examiner's opinion that if such in-service treatment were shown, service connection for vertigo would be warranted, the Board finds that service connection for vertigo has been established.  The VA examiner's opinion is further buttressed by the October 2003 opinions of L. M. C. M. D., who had treated the Veteran since 1998.  Dr. L. M. C. opined that the Veteran's long-term neurologic problems, such as his significant chronic long-term vertiginous symptomatology was, indeed, directly related to the episode of bronchopneumonia and upper respiratory infection for which he received treatment in service in the 1950's.  In a December 2003 opinion, Dr. L.M. C. opined that there was a high probability that the Veteran's dizziness and ear problems were at least, in part, related to his infirmities in the 1950's.  In a March 2007 opinion, B. R., M. D. opined, after a review of the record and physical examination of the Veteran, that his "problems," which included balance problems, had their onset in the service in 1953 and 1954 and that they have continued since that time.  These opinions are supportive of the claim and are uncontroverted.  Service connection for vertigo is warranted. 


ORDER

Service connection for vertigo is granted.


REMAND

The Board has found that additional development is required before the Veteran's claim of entitlement to service connection for sinusitis is decided. 

In view of conflicting private and VA medical opinions as to the etiology of the Veteran's sinusitis, the Board obtained an independent medical expert (IME) opinion in September 2011.  The IME noted that there was no clear evidence that the Veteran currently had chronic sinusitis and that further work-up was needed to establish a diagnosis of chronic sinusitis at the present.  The IME suggested that the Veteran be referred to a sinus specialist- a rhinologist - and that a sinus computed tomography (CT) scan be conducted.  He stated that, without this further work-up, he was unable to provide the requested medical opinions.  In response to the IME's opinion, the Board remanded the claim in February 2012 to obtain a VA sinus examination to be performed by a rhinologist to determine the etiology of the Veteran's sinusitis.  The Board noted that if a rhinologist was not available, then the examination should be performed by an otolaryngologist.  Prior to the examination, the Board requested, per the IME's request, that a sinus CT scan should be conducted.  If a diagnosis of chronic sinusitis was provided on examination, then the examiner was requested to provide a medical opinion as to the etiology of the Veteran's sinusitis.  (February 2012 Board remand, page (pg.) 21)).  

The Veteran did not report for a VA examination at the Bay Pines, Florida VA Medical Center (VAMC), to include a sinus CT scan in March 2012.  The Veteran informed the RO that he was unable to report for the examination because he was physically unable to travel 80 miles roundtrip to the above-cited VAMC due to his deteriorating health.   He requested that the examination be rescheduled at the Sarasota, Florida Community Based Outpatient Clinic (CBOC).  An employee at the Sarasota, Florida CBOC informed the RO that it did not have the capability to perform the requested examination by a rhinologist and associated sinus CT scan, but that it could offer an audiological examination.  (See VA Form 21-0820, Report of General Information, dated in October 2012).  The Veteran has submitted a February 2013, prepared by A. P:, M. D., P.A.  This report reflects that he has been diagnosed as having sinusitis as confirmed by a CT sinus scan performed in December 2012.  (See February 2013 report, prepared by A. P., M. D., P. A.)  Therefore, as the Veteran has a confirmed diagnosis of sinusitis, the Board finds that this matter must be remanded to that the claims files can be sent to a VA rhinologist to reconcile the competing medical opinions as to the etiology of the Veteran's sinusitis (as directed by the Board in its February 2012 remand directives).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the claims files to a VA rhinologist, if available for the purpose of providing an opinion as to the etiology of the Veteran's sinusitis.  If a rhinologist is not available, then the claims files should be made available to an otolaryngologist.  

The examiner must review the claims files and must indicate in his/her report that said review has been accomplished.

After reviewing the claims files, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current chronic sinusitis had its onset during his active military service or is otherwise related to any disease or injury incurred during service [to include his in-service exposure to cold weather conditions during boot camp, his complaints of pain in the face and forehead during service, and the Veteran's episode of bronchopneumonia or upper respiratory infections while serving in Korea].  

In rendering the requested opinions, the examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of the Veteran.

A complete rationale should be given for all conclusions and opinions expressed in a legible report. If any opinion requested cannot be rendered without resorting to mere speculation, the examiner must so state and explain the reasons why (e.g., additional evidence is needed, medical principles are not sufficient, etc.). 

The RO/AMC must ensure that the examiner's report complies with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2012). 
   
2.  After completing the requested actions, the claim for service connection for sinusitis should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folders are returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


